Name: Commission Regulation (EEC) No 3522/88 of 11 November 1988 amending Regulation (EEC) No 2635/88 laying down detailed rules for implementing an aid scheme for the use of concentrated grape must in feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 307/32 Official Journal of the European Communities 12. 11 . 88 COMMISSION REGULATION (EEC) No 3522/88 of 11 November 1988 - amending Regulation (EEC) No 2635/88 laying down detailed rules for implementing an aid scheme for the use of concentrated grape must in feedingstuffs HAS ADOPTED THIS REGULATION : Article 1 In article 12 (2) of Regulation (EEC) No 2635/88 , 'denaturing' is hereby replaced by 'utilization'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1967 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2964/88 (2), and in particular Article 45 (9) thereof, Whereas a mistake of substance which occurred when Commission Regulation (EEC) No 2635/88 (3) was adopted should be corrected and it should be specified that the T 5 control copy is to contitute proof of utilization pursuant to Commission Regulation (EEC) No 2823/87 (4) and not proof of denaturing ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 This Regulation shall enter into force on the third day offolowing its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 269, 29 . 9 . 1988, p. 5 . (3) OJ No L 236, 26 . 8 . 1988 , p. 8 . (4 OJ No L 270, 23 . 9 . 1987, p . 1 .